Citation Nr: 1440067	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  09-45 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision of the Seattle, Washington, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in September 2013.  A transcript of the hearing is in the Veteran's file.

In March 2014, the Board remanded the case for further development to assess the current severity of the Veteran's PTSD.  As part of the aforementioned development, the Board requested a new VA examination including a Global Assessment of Functioning (GAF) score.  During the pendency of the appeal, the VA transitioned to the new Diagnostic and Statistical Manual of Mental Disorders (DSM IV), which no longer utilizes the GAF score in mental health assessments.  The additional development after the remand provides a thorough analysis of the Veteran's current symptoms and their impact on his occupational and social functioning.  Thus, the directives of the remand have been substantially completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

The Veteran's PTSD is manifested by, at worst, occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to various symptoms.





CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 percent have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated and additional notice is not required.

Claim for Increase

The Veteran seeks an evaluation in excess of 30 percent for PTSD, which is rated under Diagnostic Code 9411.

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2013).

Under Diagnostic Code 9411, a 50 percent rating is warranted if the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent evaluation is warranted if evidence shows occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and an inability to establish and maintain effective relationships.

 A 100 percent evaluation is warranted if evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own.

In an August 2008 VA PTSD examination report, the examiner opined that the Veteran's PTSD symptoms result in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

During the examination, the Veteran appeared neatly dressed and well groomed; he communicated very well; he was pleasant and cooperative; he was not delusional; he had normal concentration; he was a reliable historian; and his thought process was intact.

He reported that he has a good marriage with his second wife, who helped him write a book about his work as a railroad detective.  He also reported that he is retired and spends most of his time hiking or at home doing things in the household.

He stated that he experienced recurrent dreams of his experiences in Vietnam that would wake him.  He also reported difficulty focusing and ongoing symptoms of anxiety that occurred more frequently since he retired.  The examiner noted that the Veteran experienced anxiety, a chronic sleep impairment, and panic attacks that occurred weekly or less often.

In a January 2013 VA PTSD examination report, the examiner opined that the Veteran's PTSD symptoms of depressed mood, anxiety, suspiciousness, and a chronic sleep impairment result in occupational and social impairment which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.

The report also revealed additional facts about the Veteran's social interactions.  Notably, the Veteran reported that he spends much of his time in the woods that surround his house with his dogs and a loaded revolver or pistol.  He routinely patrols the perimeter of his house and listens to determine whether aircraft that fly overhead are military or civilian.  

He also noted that there are times when he and his wife participate in social activities where he can be glib, take positions of leadership, and demonstrate great social skills; but he stated that he quickly regresses to his typical lifestyle where he prefers to be alone and is suspicious of the intentions of others.  When in public places, the Veteran checks the whereabouts of exits and sits with his back to the walls, away from windows, facing the entrance.

He denied suicidal thoughts, but reported that he had the fantasy of being confronted with a circumstance in which he would be killed in action to save someone's life in a heroic manner.

The examiner suspected that the Veteran had a long history of understating the severity of his difficulties which intensified after his early retirement due to chronic back problems.

In lay statements from the Veteran and his wife, they noted the Veteran's chronic sleep impairment, irritability, anxiety, and hypervigillance as it relates to the safety of himself and his family.  In hearing testimony, the Veteran testified that the examiner did not ask several pertinent questions as it related to his PTSD.  Additionally, he stated that he did not volunteer additional information as it related to his symptoms because it made him feel uncomfortable to discuss his problems.

In a June 2014 VA PTSD examination report, the examiner opined that the Veteran's PTSD symptoms of depressed mood, anxiety, suspiciousness, and chronic sleep impairment result in occupational and social impairment which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.

The Veteran continued to express symptoms of abrupt periods of anxiety, suspiciousness, and hypervigillance.  He denied feelings of hopelessness and suicidal ideation.  

Diagnostic testing indicated moderate anxiety, mild depression, and mild PTSD symptoms.  The Veteran did not display any obvious signs of memory problems across the interview and he seemed fully capable of recalling information.

VA psychiatric treatment records mirror the results of the VA examinations in large part.  The Veteran complained of ongoing symptoms of a chronic sleep impairment, hypervigillance, and anxiety.  The Veteran expressed passive suicidal ideation in a January 2010 report.   The remaining treatment records note that the Veteran denied suicidal ideation, was future oriented, working on building a new house, writing a new book, and starting a podcast.

The Veteran maintains that a higher evaluation is warranted because he believes that the VA examinations were insufficient in that they failed to accurately assess his symptoms.  Additionally, the Veteran's representative argues that a higher evaluation is warranted based on the Veteran's past suicidal ideation, panic attacks, memory impairment, disturbances of mood and motivation, and difficulty in establishing and maintaining effective work and social relationships.
While the January 2013 and April 2014 examination reports reveal additional details regarding the Veteran's social interactions, there is no evidence that any of the VA examinations were inadequate.  The reports were based on detailed interviews with the Veteran and a complete review of the case file.  Additionally, the examination reports are consistent with the ongoing assessments of the Veteran's treating VA providers.  The Veteran's mere assertion, absent any evidence that the VA examinations are inadequate, is not dispositive.

Likewise, the representative's arguments that a higher evaluation is warranted based on symptoms such as memory impairment and disturbances of mood are not dispositive absent evidence that the Veteran actually experiences the aforementioned symptoms.  The Veteran's VA treatment records are silent for evidence of a memory impairment and on VA examination in August 2008 and June 2014 he presented as a good historian with no obvious signs of memory problems.  Additionally, the Veteran did not exhibit symptoms of disturbances of mood and motivation or difficulty in establishing and maintaining effective work and social relationships on examination in 2008, 2013, or 2014.

Although the Veteran expressed passive suicidal ideation in a January 2010 report, the totality of the evidence indicates that it was an isolated incident.   The Veteran has consistently denied suicidal ideation in subsequent treatment records and VA examinations.  Additionally, VA treatment records and VA examinations do not indicate that the Veteran experiences panic attacks more than once a week, a symptom of a higher evaluation.

In order for the Veteran to obtain the next higher, 50 percent, evaluation the evidence would need to show occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, none of which have been noted.  Nor have any other significant manifestations which are not included in the rating criteria been noted.

The evidence of record does not support the assignment of a rating in excess of 30 percent for PTSD.  Importantly, the August 2008, January 2013, and June 2014 examinations show that, while the Veteran suffers social impairments, there is no evidence that the Veteran suffered from reduced reliability and productivity.  His affect was not flattened; he did not show impaired judgment; and memory was unremarkable.

Although the Veteran is retired, he presented as future oriented and productive in VA treatment records.  He remarked on building a new house, writing a new book, and starting a podcast.  The totality of the evidence does not present a picture of an individual with reduced reliability and productivity.

The preponderance of the evidence is against the claim for an initial evaluation in excess of 30 percent for PTSD; there is no doubt to be resolved; and a rating in excess of 30 percent for PTSD is not warranted.

The Board has also considered whether referral for consideration of an extraschedular rating is warranted. The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for his service-connected disabilities are inadequate.

The Veteran's PTSD is primarily manifested by panic attacks, depressed mood, anxiety, suspiciousness, and chronic sleep impairment.  These manifestations are contemplated by Diagnostic Code 9411. There is no evidence of other manifestations not contained in Diagnostic Code 9411 that are relevant to the disability. The assigned schedular evaluation for PTSD is adequate and the totality of the Veteran's service-connected disabilities does not present an exceptional or unusual disability picture.  Thus, referral for extraschedular consideration is not required.

The Board has considered whether a claim of total disability based on individual unemployability was inferred in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran retired due to back problems.  He has made no contentions, and the record includes no evidence, indicating that his PTSD renders him unemployable.  As the Veteran has not asserted, and the record does not raise the issue of total disability based on individual unemployability, Rice is inapplicable.


ORDER

An initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD), is denied.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


